ON PETITION EOR REHEARING.
SHLLIVAN, C. J.
A petition for a rehearing has been filed in this case. It, however, was not filed until after the writ of mandate had been issued and served on the defendant. The statutes of this state do not provide for a rehearing in any case decided by this court. The court has, however, by its rule No. 22, provided that applications for a rehearing may be made, and since the adoption of that rule a number of rehearings have been granted. The provisions of that rule do *740not apply to eases of which this court has original jurisdiction. If they did, after a writ was granted the same could not be issued until the time had expired for filing a petition for a rehearing. Thus the very purpose of the writ would often be defeated by such delay.
On the hearing of the motion to quash and set aside the service of the summons on defendants Wilson and Maekay, it was shown that they were not residents of the state and that a copy of the complaint had not been served on them as required by law. For that reason the court did not acquire jurisdiction of their persons. The motion to quash the service of summons as to said defendants Wilson and Maekay was properly sustained.
The other defendants served with summons are given until the fourth day of April, 1904, in which to plead. A rehearing is denied.
Stockslager, J., and Ailshie, J., concur.